        Case 1:17-cv-11633-DJC Document 352 Filed 01/15/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS




  SECURITIES AND EXCHANGE                              Civil Action No. 17-cv-11633
  COMMISSION,

                      Plaintiff,
        v.

  NAVELLIER & ASSOCIATES, INC., and
  LOUIS NAVELLIER,

                      Defendants.




  DEFENDANTS’ NOTICE OF INTENT TO MOVE TO STRIKE SEC’S IMPROPER
   REQUEST TO SCHEDULE “AMENDED REMEDIES BRIEFING” (DKT#351)



       Defendants preliminarily object on procedural grounds to the SEC filing a motion

(DKT#351) to reopen the SEC’s motion for findings of fact and conclusions of law as to the

“disgorgement” remedy (DKT#295). That SEC motion for disgorgement findings of fact and

conclusions of law was fully briefed and submitted for decision on December 2, 2020 pursuant

to Local Rule 7.1 and this Court’s scheduling order (DKT#332). The record was set as of

December 2, 2020 when the SEC motion was submitted for decision. The SEC should not be
         Case 1:17-cv-11633-DJC Document 352 Filed 01/15/21 Page 2 of 4




allowed to reopen, further argue or submit additional or amended memoranda, findings,

affidavits or other pleadings a month after the matter has been under submission.

       This Court should decide the remedies motion (DKT#340) based on the briefs, record and

law when the matter was submitted on December 2, 2020.

       Defendants hereby notify the Court by this memorandum that they preliminarily object to

the SEC’s attempt the again reopen the briefing, for a further round of briefing on a motion that

has already been fully briefed and has been under submission for over a month, particularly

based on a recently enacted piece of legislation which unconstitutionally purports to retroactively

extend the statute of limitations. Landgraf v. USI Film Products 511 U.S. 244, 266-267 (1994).

       Defendants’ January 12, 2021 motion/brief (DKT#351) was improperly filed without

authority and in contravention of this Court’s briefing schedule (DKT#332).

       Defendants will timely file pursuant to Local Rule 7.1 their motion to strike/opposition to

the SEC’s motion for further briefing (DKT#351) on procedural grounds (not on the “merits” of

the unconstitutionality of a purportedly retroactive statute of limitations) by January 25, 2021.

       If this Court does not rule based on the record as presently under submission, or denies

Defendants’ to-be-filed motion to strike or objections to SEC’s proposed, out-of-time additional

memorandum, (it shouldn’t for the reasons to be stated in Defendants’ motion to strike or

opposition) then Defendants request that the Court set a briefing schedule that allows Defendants

four (4) weeks from the SEC’s filing of a “merits” brief to file their opposition on the merits,

because of the SEC’s unexpected, unauthorized request, Defendants’ current calendar and

previously pending matters, and the highly disruptive effects COVID has had on Defendants,
         Case 1:17-cv-11633-DJC Document 352 Filed 01/15/21 Page 3 of 4




their counsel’s and their staff’s ability to return to their offices, conduct research, retrieve files

and information, and prepare and file pleadings and declarations.




                                                        Respectfully Submitted,

Dated: January 15, 2021                 By:             /s/SamueLKornhauser_____________
                                                        Samuel Kornhauser
                                                        Law Offices of Samuel Kornhauser
                                                        155 Jackson Street, Suite 1807
                                                        San Francisco, CA
                                                        (415) 981-6281
                                                        skornhauser@earthlink.net


                                                        BROOKS & DeRENSIS
                                                        111 Devonshire Street, Suite 800
                                                        Boston, MA 02109
                                                        (857) 259-5200
                                                        sbrooks@bdboston.com

                                                        Attorneys for Defendants
         Case 1:17-cv-11633-DJC Document 352 Filed 01/15/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing on

this day of January 15, 2021


                                               By: /s/ Dan Cowan
                                                       Dan Cowan
